Citation Nr: 9905004	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of frozen 
feet and hands.

4.  Entitlement to service connection for residuals of 
malnutrition and starvation.

5.  Entitlement to service connection for hypertension and 
coronary artery disease (CAD).

6.  Entitlement to service connection for residuals of 
shrapnel wounds, left arm and back of neck.

7.  Entitlement to service connection for pes planus and 
bilateral foot condition, secondary to pes planus.

8.  Entitlement to service connection for dysthymia, 
secondary to post-traumatic stress disorder (PTSD).

9.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of right knee sprain.

10.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right forearm condition.

11.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

12.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

13.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This appeal arises from February 1996, October 1996, and 
October 1997 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which, in part, denied the veteran's claims for the appealed 
issues.

The issues of entitlement to service connection for a 
bilateral hearing loss, for tinnitus, and entitlement to an 
increased rating for a psychiatric disorder and a TDIU, will 
be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim of entitlement to service connection for 
residuals of frozen feet and hands is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

3.  The claim of entitlement to service connection for 
residuals of malnutrition and starvation is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

4.  The claim of entitlement to service connection for 
hypertension and coronary artery disease is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

5.  The claim of entitlement to service connection for 
residuals of shrapnel wounds, left arm and back of neck, is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

6.  The claim of entitlement to service connection for pes 
planus and bilateral foot condition, secondary to pes planus, 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.

7.  The medical evidence shows that dysthymia is a part of 
the veteran's PTSD.
8.  In May 1953 the RO denied the veteran's claim for service 
connection for residuals of a right knee sprain.  The veteran 
did not appeal that determination.

9.  Additional evidence submitted since the RO's May 1953 
decision consists of July 1974 to September 1995 private 
hospitalization and outpatient treatment reports; a January 
1977 VA hospitalization report; December 1995, June 1996, 
September 1996, April 1997, July 1997, and May 1998 VA 
examination reports; October and December 1995 and March 1998 
statements by the veteran; and statements by the veteran's 
attorney.

10.  The evidence received since the May 1953 decision, which 
denied service connection for residuals of a right knee 
sprain, does not bear directly and substantially upon the 
issues under consideration, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

11.  In May 1953 the RO denied the veteran's claim for 
service connection for a right forearm disorder.  The veteran 
did not appeal that determination.

12 . The evidence received since the May 1953 decision, which 
denied service connection for residuals of a right knee 
sprain, does not bear directly and substantially upon the 
issues under consideration, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

13.  The symptomatology of the veteran's hemorrhoids is not 
productive of large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue evidencing frequent 
recurrences.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of frozen hands and feet is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).

2.  The veteran's claim for service connection for residuals 
of malnutrition and starvation is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

3.  The veteran's claim for service connection for 
hypertension and coronary artery disease is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

4.  The veteran's claim for service connection for residuals 
of shrapnel wounds, left arm and back of neck, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

5.  The veteran's claim for service connection for pes planus 
and bilateral foot condition is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

6.  Dysthymia is proximately due to or the result of the 
veteran's service connected PTSD disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).

7.  The May 1953 RO decision which denied entitlement to 
service connection for residuals of a right knee sprain is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.304, 20.1103 (1998).

8.  The evidence received since the May 1953 RO decision, 
denying entitlement to service connection for residuals of a 
right knee sprain, is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a)(b), 3.306 (1998).

9.  The May 1953 RO decision which denied entitlement to 
service connection for residuals of a right forearm disorder 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.304, 20.1103 (1998).

10.  The evidence received since the May 1953 RO decision, 
denying entitlement to service connection for a right forearm 
disorder, is not new and material, and the veteran's claim 
for that benefit is not reopened.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5107, 5108 (West 1991); 38 C.F.R. §§ 3.156(a)(b), 
3.306 (1998).

11.  The criteria for an increased (compensable) rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.114, Diagnostic 
Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Veterans Appeals (Court) has 
established rules for the determination of a well grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A.  Residuals of frozen feet and hands

The veteran contends that he suffered frozen hands and feet 
in Korea during the conflict there.  While not contending 
specific residuals, he requests service connection for any 
found.

The Board notes that the veteran's service medical records do 
not contain any medical records indicating any complaints of, 
or treatment for, any residuals of frozen hands or feet.  His 
July 1952 discharge physical examination report also 
indicated that his upper and lower extremities had been found 
to be normal.

There has been no medical evidence submitted which indicates 
that any diseases subject to presumptive service connection 
were manifested to a compensable (10 percent) degree within 
one year of his discharge from service.  See 38 C.F.R. 
§ 3.309(a).

There has been no medical evidence submitted from the date of 
the veteran's discharge in July 1952 to the current date 
which indicates that any complaint or disorder of the hands 
or feet was attributable to any inservice frozen hands or 
feet.

During a December 1995 VA examination the veteran reported no 
complaints as to any residuals of frozen hands or feet.  Upon 
physical examination his skin was found to be normal for his 
age.  No abnormality of the skin of the ears or nose was 
found.  While the diagnoses included partial amputation of 
the right thumb and index finger, there was no contention by 
the veteran, or opinion by the examiner, in this report, that 
this was any residual of inservice frozen hands.

During a January 1996 VA examination the veteran reported no 
complaints as to any residuals of frozen hands or feet.  Upon 
physical examination no abnormality of the skin, including 
the ears or nose, attributable to any residuals of frozen 
hands or feet, was noted.  Again, while the diagnoses 
included partial amputation of the right thumb and index 
finger, there was no contention by the veteran, or opinion by 
the examiner, in this report, that this was any residual of 
inservice frozen hands.

During a September 1996 podiatry examination no significant 
abnormality in anatomy to either foot was found, the pulses 
were considered normal, the range of motion of the feet was 
found to be normal, and the examiner indicated that there 
appeared to be no significant abnormality of the feet.

The veteran's service personnel records indicate that he 
engaged in combat with the enemy, although the first RO 
decision concerning requests for service connection, in May 
1953, indicated no combat.  Resolving reasonable doubt in 
favor of the veteran under 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102, the Board concludes that he engaged in 
combat with the enemy.  Thus, his statements as to suffering 
frozen hands and feet during service will be accepted as 
credible for purposes of determining whether his claim is 
well-grounded.  That, however, as noted above, is but one of 
three elements necessary to well ground his claim.  There 
must also be 

medical evidence of a current disability caused by that 
inservice injury, and medical evidence relating that 
disability to the inservice injury.  Unfortunately, that 
evidence is absent.  There has been no current disability 
identified in the medical evidence as being a residual of any 
inservice frozen hands or feet, and thus, there is also no 
medical opinion relating any current disability to any 
inservice frozen hands or feet.

Indeed, the only evidence of record which alleges that any 
residuals of inservice frozen hands and feet exist, and are 
the result of an inservice injury, are the veteran's own 
statements in the various documents he has submitted while 
advancing his claim.  However well-intentioned those 
statements may be, the Board notes that the veteran, as a lay 
person, is not qualified to offer opinions regarding the 
diagnosis of, or etiology of, residuals of frozen hands and 
feet; such determinations require specialized knowledge or 
training, and, therefore, cannot be made by a lay person.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), in which the Court held that a veteran 
does not meet his or her burden of presenting evidence of a 
well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions.  Where, 
as here, the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  As previously noted, 
a well grounded claim requires medical evidence of a current 
disability, and of a nexus between an inservice injury or 
disease and that current disability, in order to be 
plausible.  In the absence of such evidence, the veteran's 
claim for service connection for residuals of frozen hands 
and feet must be denied as not well grounded.


B.  Residuals of malnutrition and starvation

The veteran contends that he suffered malnutrition and 
starvation in Korea during the conflict there.  While not 
contending specific residuals, he requests service connection 
for any found.

The Board notes that the veteran's service medical records do 
not contain any medical records indicating any complaints of, 
or treatment for, any residuals of malnutrition and 
starvation.  His July 1952 discharge physical examination 
report also indicates that no residuals of malnutrition and 
starvation were reported or found.

There has been no medical evidence submitted which indicates 
that any diseases subject to presumptive service connection 
were manifested to a compensable (10 percent) degree within 
one year of his discharge from service.  See 38 C.F.R. 
§ 3.309(a).

There has been no medical evidence submitted from the date of 
the veteran's discharge in July 1952 to the current date 
which indicates that any complaint or disorder was 
attributable to any inservice malnutrition or starvation.

VA examinations in December 1995, June 1996, and April 1997 
revealed no residuals attributable to malnutrition or 
starvation.

As noted above, resolving reasonable doubt in favor of the 
veteran under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
the Board concludes that he engaged in combat with the enemy.  
Thus, his statements as to suffering malnutrition and 
starvation during service will be accepted as credible for 
purposes of determining whether his claim is well-grounded.  
That, however, as noted above, is but one of three elements 
necessary to well ground his claim.  There must also be 
medical evidence of a current disability caused by that 
inservice injury, and medical evidence relating that 
disability to the inservice injury.  Unfortunately, that 
evidence is absent.  There has been no current disability 
identified in the medical evidence as being a residual of any 
inservice malnutrition and starvation, and thus, there is 
also no medical opinion relating any current disability to 
any inservice malnutrition and starvation.

The only evidence of record which alleges that any residuals 
of inservice malnutrition and starvation exist, and are the 
result of an inservice injury, are the veteran's own 
statements in the various documents he has submitted while 
advancing his claim.  However well-intentioned those 
statements may be, the Board notes that the veteran, as a lay 
person, is not qualified to offer opinions regarding the 
diagnosis of, or etiology of, residuals of malnutrition and 
starvation; such determinations require specialized knowledge 
or training, and, therefore, cannot be made by a lay person.  
See Jones, Espiritu, Heuer, Grottveit, LeShore, supra.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  As previously noted, 
a well grounded claim requires medical evidence of a current 
disability, and of a nexus between an inservice injury or 
disease and that current disability, in order to be 
plausible.  In the absence of such evidence, the veteran's 
claim for service connection for residuals of malnutrition 
and starvation must be denied as not well grounded.

C.  Hypertension and coronary artery disease (CAD)

The veteran's July 1948 enlistment examination report 
indicates that his blood pressure was found to be 126/80.  A 
May 1949 photofluorographic examination of the chest was 
noted to be negative.  His July 1952 discharge examination 
report indicates that upon clinical evaluation his heart and 
vascular system were  found to be normal, and that his blood 
pressure was 124/90.

An April 1953 VA examination report indicates that the 
veteran's heart and vascular system had been found to be 
normal upon examination, and that his blood pressure readings 
were 130/80, 136/84, and 130/82.  There were no diagnoses of 
any heart or cardiovascular disorders, including 
hypertension.  There has been no medical evidence submitted 
which indicates that any cardiovascular disease, including 
hypertension, was diagnosed or manifested to a compensable 
(10 percent) degree within one year of his discharge from 
service.  See 38 C.F.R. § 3.309(a).

There has been no medical evidence submitted from the date of 
the veteran's discharge in July 1952 to July 1974, some 
twenty-two years, which indicates any complaints of, or 
treatment for, any heart or cardiovascular disorder, 
including hypertension.

There have been various diagnoses of heart and cardiovascular 
disorders, including hypertension, since July 1974.  A 
January 1977 VA hospitalization report contains a diagnosis 
of organic heart disease, status post myocardial infarction, 
1974.  Etiology was noted to be arteriosclerotic vascular 
disease.  There is no medical evidence of record in any 
report, however, which relates any heart or cardiovascular 
disorder, including hypertension, to the veteran's military 
service.

A VA examination in December 1995 resulted in a diagnosis of 
coronary artery disease, status post multiple myocardial 
infarctions, status post four vessel coronary artery bypass 
grafting (by patient history).  A June 1996 examination 
report contained the same diagnosis.  None of these 
diagnoses, however, indicated that any heart or 
cardiovascular disorder diagnosed was related to the 
veteran's military service.

As noted above, resolving reasonable doubt in favor of the 
veteran under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
the Board concludes that he engaged in combat with the enemy.  
Thus, his statements as to the incurrence of heart, 
cardiovascular, or hypertension during service will be 
accepted as credible for purposes of determining whether his 
claim is well-grounded.  That, however, as noted above, is 
but one of three elements necessary to well ground his claim.  
There must also be medical evidence of a current disability, 
and medical evidence relating that disability to the 
inservice disease.  Unfortunately, the medical evidence of a 
relationship between any current heart, cardiovascular, or 
hypertensive disorder and the veteran's service, is absent.  
There has been no current disability identified in the 
medical evidence as being related to any inservice disease.

The only evidence of record which alleges that any current 
heart, cardiovascular, or hypertensive disorder is the result 
of an inservice injury, are the veteran's own statements in 
the various documents he has submitted while advancing his 
claim.  However well-intentioned those statements may be, the 
Board notes that the veteran, as a lay person, is not 
qualified to offer opinions regarding the etiology of heart, 
cardiovascular, or hypertensive disease; such determinations 
require specialized knowledge or training, and, therefore, 
cannot be made by a lay person.  See Jones, Espiritu, Heuer, 
Grottveit, LeShore, supra.

Again, a well grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak, supra.  Consequently, as 
a well grounded claim requires medical evidence of a nexus 
between an inservice injury or disease and the current 
disability in order to be plausible, as noted above, and no 
such evidence has been submitted, the veteran's claim for 
service connection for hypertension and CAD must be denied as 
not well grounded.

D.  Residuals of shrapnel wounds, left arm and back of neck

The veteran contends that he suffered shell fragment wounds 
to the left arm and back of his neck during his tour of duty 
in Korea during the conflict there.

The veteran's service medical records, including his July 
1952 discharge physical examination report, do not indicate 
any complaints of, treatment for, or diagnosis of any shell 
fragment wounds to the left arm or back of the neck.

No evidence whatsoever, including the April 1953 VA 
examination report, has been submitted indicating any 
complaints of, or treatment for, any shell fragment wounds to 
the left arm or back of the neck, since the veteran's 
discharge in July 1952.

Neither the December 1995 nor the June 1996 VA examination 
reports contained any diagnosis of any residuals of shrapnel 
wounds, left arm and back of the neck.  The December 1995 
examination report contained a specific finding that "[t]he 
left arm exhibits no significant scarring from mentioned 
shrapnel wounds nor to the back of the neck is there any 
identifiable lesions attributable to shrapnel wounds."

As no medical evidence of any current left arm or back of the 
neck disability has been submitted, it follows that no 
medical evidence has been submitted relating any left arm or 
back of the neck disability to the veteran's military 
service.

As noted above, resolving reasonable doubt in favor of the 
veteran under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
the Board concludes that he engaged in combat with the enemy.  
Thus, his statements as to the incurrence of shell fragment 
wounds to the left arm and back of the neck during service 
will be accepted as credible for purposes of determining 
whether his claim is well-grounded.  That, however, as noted 
above, is but one of three elements necessary to well ground 
his claim.  There must also be medical evidence of a current 
disability, and medical evidence relating that disability to 
the inservice disease.  Unfortunately, that evidence is 
absent.  There has been no current disability identified in 
the medical evidence as being a residual of any inservice 
shell fragment wound to the left arm or back of the neck, and 
thus, there is also no medical opinion relating any current 
left arm or neck disability to any inservice shell fragment 
wound to the left arm or back of the neck.

The only evidence of record which alleges that any residuals 
of shell fragment wounds to the left arm or back of the neck 
are the result of an inservice injury, are the veteran's own 
statements in the various documents he has submitted while 
advancing his claim.  However well-intentioned those 
statements may be, the Board notes that the veteran, as a lay 
person, is not qualified to offer opinions regarding the 
diagnosis of, or etiology of, residuals of shell fragment 
wounds to the left arm or back of the neck; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones, 
Espiritu, Heuer, Grottveit, LeShore, supra.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  As previously noted, 
a well grounded claim requires medical evidence of a current 
disability, and of a nexus between an inservice injury or 
disease and that current disability, in order to be 
plausible.  In the absence of such evidence, the veteran's 
claim for service connection for residuals of shell fragment 
wounds to the left arm or back of the neck must be denied as 
not well grounded.

E.  Pes planus and bilateral foot condition, secondary to pes 
planus

The veteran essentially contends that his preexisting pes 
planus was aggravated during his active duty military 
service, and caused another bilateral foot condition.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The veteran's July 1948 enlistment physical examination 
report contains a finding of pes planus, 2nd degree, not 
considered disqualifying.  There are no reports contained in 
the service medical records of any complaints of, or 
treatment for, any foot disorder during the veteran's active 
duty military service.  His July 1952 discharge examination 
report indicates that upon clinical evaluation his feet were 
found to be normal, and that the veteran did not report a 
history of preexisting bilateral pes planus.

The Board notes that no medical records have been submitted 
indicating any post-service complaints of, or treatment for, 
pes planus or any other bilateral foot condition.  Thus, no 
medical evidence indicating any aggravation of a preexisting 
pes planus condition during active duty military service has 
been submitted.

A December 1995 VA examination report contains no findings or 
diagnosis of pes planus or a bilateral foot condition, 
secondary to pes planus.

A June 1996 VA examination report indicated that upon 
physical examination of the feet no callus, spasm, rigidity 
or swelling was found, and strength was good.  No diagnosis 
was rendered as to the feet.

During a September 1996 VA examination the veteran reported 
no knowledge of ever having been diagnosed with flat feet, or 
pes planus, even though his attorney had been provided a 
complete copy of the documents in his claims file, which 
included his service medical records.  Upon physical 
examination no evidence of bilateral flat foot or any other 
significant abnormality in anatomy of either foot was found.  
The pulses were considered normal, as were the ranges of 
motion of both the bilateral digits and the bilateral ankle 
joints.  No diagnosis was rendered as to the feet.

In summary, while the veteran's July 1948 enlistment 
examination report indicates a diagnosis of pes planus, 2nd 
degree, not considered disqualifying, the July 1952 discharge 
examination report did not contain findings or a diagnosis of 
this condition.  No medical evidence has been submitted since 
his discharge indicating any bilateral foot disorder, 
including pes planus.  Accordingly, there has been no medical 
evidence submitted indicating that any preexisting pes planus 
was aggravated by the veteran's active duty military service.

The only evidence of record which alleges that the veteran 
currently suffers from bilateral pes planus and some 
additional bilateral foot disability caused by that disorder, 
and that bilateral pes planus was aggravated by his active 
duty military service, are the veteran's own statements in 
the various documents submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the diagnosis of, aggravation of, or 
etiology of, pes planus or any foot disorder.  See Jones, 
Espiritu, Heuer, Grottveit, LeShore, supra.

Again, a well grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak, supra.  As previously 
noted, a well grounded claim requires medical evidence of a 
current disability, and of a nexus between an inservice 
injury or disease and that current disability, in order to be 
plausible.  In the absence of such evidence, the veteran's 
claim for service connection for pes planus and a bilateral 
foot condition caused by pes planus, must be denied as not 
well grounded.

F.  Dysthymia

A December 1995 VA mental disorders examination report 
indicated a diagnosis of dysthymia, moderately severe, 
untreated, but did not provide an opinion as to whether it 
was related to the veteran's also-diagnosed PTSD or the 
veteran's military service, and did not indicate if the 
symptoms of dysthymia could be disassociated from the PTSD 
symptomatology.  The June 1996 VA mental disorders 
examination report also contained a diagnosis of dysthymia, 
moderate to severe, partially treated, "dating back to the 
time of military service," but that report also reveals that 
the examiner did not provide an opinion as to whether the 
veteran's PTSD and dysthymia were related, or whether the 
symptomatology of each could be distinguished.  An April 1997 
VA PTSD examination report does not contain a diagnosis of 
dysthymia.  A July 1997 VA mental disorders examination 
report, which notes that its purpose was to psychiatrically 
evaluate the veteran and determine whether dysthymia was due 
to and proximately the result of his service-connected PTSD, 
contained a diagnosis and opinion which unequivocally found 
no current depressive process indicated.  Finally, a May 1998 
VA mental disorders examination report again diagnosed 
dysthymia, and indicated that it was related to the veteran's 
PTSD.

Therefore, as there are conflicting diagnoses and etiology 
opinions contained in the medical evidence, placing the 
evidence for and against service connection for dysthymia in 
relative equipoise, the Board resolves reasonable doubt under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.102 in favor of the 
veteran, and finds that the veteran's dysthymia is caused by 
his service-connected PTSD.

The evaluation for dysthymia will be discussed in the section 
of this decision considering an increased evaluation for 
PTSD.

G.  Conclusion

The Board recognizes that portions of this appeal are being 
disposed of in a manner that differs from that used by the 
RO.  The RO denied portions of the veteran's service 
connection claims on the merits, while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


II.  New and material evidence

A.  Right knee

The May 1953 rating decision denying the veteran's request 
for service connection for residuals of a right knee sprain 
became final when the veteran did not file a notice of 
disagreement within one year of the date he was notified of 
the unfavorable determination.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  Pursuant to 
38 U.S.C.A. § 7105(c), a final decision by the RO may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  The exception to 
this is 38 U.S.C.A. § 5108, which states that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).

The Court has set forth a two-part analysis to be applied 
when a claim to reopen is presented.  See Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The first step is to determine 
whether new and material evidence has been received to reopen 
the prior claim.  If so, then the second step, a de novo 
review of all of the evidence, old and new, is undertaken.  
"New" evidence is that which has not been previously 
submitted to agency decisionmakers and is neither cumulative 
nor redundant.  See 38 C.F.R. § 3.156(a); see generally Hodge 
v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

The May 1953 RO decision denied the veteran's request for 
service connection for residuals of a right knee sprain on 
the basis that there was no medical evidence of an inservice 
injury involving the right knee, and no right knee disorder 
found during a VA examination.  At that time the RO 
determined that the veteran had not engaged in combat with 
the enemy.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
May 1953 decision shall be evaluated.

The additional evidence submitted since the RO's May 1953 
decision consists of July 1974 to September 1995 private 
hospitalization and outpatient treatment reports; a January 
1977 VA hospitalization report; December 1995, June 1996, 
September 1996, April 1997, July 1997, and May 1998 VA 
examination reports; October and December 1995 and March 1998 
statements by the veteran; and statements by the veteran's 
attorney.

Initially, the Board notes that the evidence which has been 
submitted since the May 1953 RO decision is new evidence, in 
that it has not been previously submitted to agency 
decisionmakers and is neither cumulative nor redundant.  It 
does not bear directly and substantially, however, upon the 
specific matters under consideration, i.e., the issues of 
whether the veteran has a current right knee disorder and 
whether that disorder is related to the veteran's military 
service.  Only one VA examination report even remotely 
addresses the veteran's right knee in any manner, and the 
veteran's and his attorney's statements do not address this 
issue.  The additional evidence does not show that the 
veteran has a current right knee disorder, and, accordingly, 
does not contain any medical opinion relating any right knee 
disorder to the veteran's active duty military service.  
While the June 1996 VA examination report notes arthritis of 
multiple joints, and diagnoses degenerative joint disease, 
there are no findings of this disorder affecting the right 
knee.  It follows, then, that there is no opinion contained 
in this report relating any right knee disorder, including 
arthritis, to the veteran's military service.  The Board thus 
finds that the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the May 1953 RO decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108.  The Board also 
points out that the "benefit of the doubt doctrine" applies 
to the adjudication of a claim on its merits, not to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  See Martinez v. Brown, 
6 Vet. App. 462 (1994).  Thus, the veteran's claim to reopen 
must be denied.

B.  Right forearm

Applying the same analysis as above, the May 1953 RO decision 
denied the veteran's claim for service connection for a right 
forearm disorder on the basis that the injury preexisted his 
entry onto active duty, and was not aggravated thereby.

Initially, the Board notes that the evidence which has been 
submitted since the May 1953 RO decision is new evidence, in 
that it has not been previously submitted to agency 
decisionmakers and is neither cumulative nor redundant.  
However, it either does not bear directly and substantially 
upon the specific matters under consideration, i.e., the 
issues of whether the veteran had a right forearm disorder 
prior to his entrance onto active duty, and whether that 
disorder was aggravated by his military service, or confirms 
that the injury did exist prior to his military service.  
While the medical evidence confirms, by the veteran's 
reported history, that his  right forearm disability 
preexisted his entry onto active duty, there is absolutely no 
evidence that this disability permanently worsened during his 
military service.  The Board thus finds that the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the May 1953 RO decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108.  Thus, the 
veteran's claim to reopen must be denied.

III.  Increased evaluations

A. Hemorrhoids

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented claims which are 
not inherently implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1996) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's hemorrhoids.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that service connection for hemorrhoids was 
granted by a May 1953 RO decision, and a noncompensable 
evaluation was assigned.  This is the veteran's first request 
for an increased evaluation since that decision.

The Board also notes that no medical evidence has been 
submitted indicating any complaints of, or treatment for, the 
veteran's hemorrhoids in connection with this increased 
evaluation claim.

During a December 1995 VA examination the veteran reported no 
current complaints relating to hemorrhoids.  Upon physical 
examination hemorrhoidal tags were found, while his sphincter 
was noted to be normal.  The diagnosis was remote history of 
hemorrhoids with residual tags.

During a June 1996 VA examination the veteran reported no 
current complaints relating to hemorrhoids.  Upon physical 
examination hemorrhoidal tags were not found.  The diagnosis 
was history of hemorrhoids.

During an April 1997 VA examination the veteran reported no 
hemorrhoid problems for the last couple of years, and no 
complaints now.  He reported no bleeding, no soiling, no 
incontinence, no diarrhea, no tenesmus, no dehydration, no 
malnutrition, no anemia, and no fecal leakage.  He reported 
that the frequency of the episodes was "just every few 
years," especially when he lifts too much.  Upon physical 
examination no hemorrhoids were noted internally or 
externally.  The rectum examination was noted to be normal.  
The impression was history of hemorrhoids.

Initially, the Board notes that while an allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded, see Caffrey, Proscelle, supra, the veteran has 
reputed that assertion during the above VA examinations.

The Board also notes that the veteran, pursuant to an April 
1998 letter from his attorney, failed to report for a 
scheduled May 1998 VA examination, on the basis that a 
physician's assistant (PA), rather than a medical doctor, 
would conduct the examination.  The Board notes that the 
attorney's argument, in an April 1998 letter, addressed 
apparent procedures of the State of Nebraska and VA for 
certifying PA's, rather than any substantive arguments that 
the prior examination was medically inadequate, and the 
letter did not contain any medical evidence indicating that, 
from a medical sufficiency standpoint, the examination was 
inadequate.  When a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with a 
claim for an increased evaluation, the claim shall be denied.  

38 C.F.R. § 3.655(b); Engelke v. Gober, 10 Vet. App. 396, 399 
(1997); Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).  In 
the present case, as no medical evidence in support of the 
attorney's argument that the examination was inadequate has 
been submitted, the Board finds that the failure to appear 
was without good cause.  However, the Board notes that 
hemorrhoids were addressed in the above VA examination 
reports, and that the veteran acted upon advice from his 
attorney, and will not penalize the veteran by denying his 
claim for the failure to appear for the May 1998 examination.

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes (DC) 7200-7348.  
Hemorrhoids are rated in accordance with DC 7336.  That code 
provides that external or internal hemorrhoids, with 
persistent bleeding and with secondary anemia, or with 
fissures, will be assigned a 20 percent evaluation.  Large or 
thrombotic, irreducible, hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences, will be 
assigned a 10 percent evaluation.  Mild or moderate 
hemorrhoids will be assigned a noncompensable (0 percent) 
evaluation.

As no medical evidence has been submitted indicating that the 
veteran's hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue evidencing frequent 
recurrences, the Board finds that the symptomatology of the 
veteran's hemorrhoids does not rise to the level required for 
a compensable (10 percent) evaluation.  As the symptomatology 
does not rise to the level necessary for a compensable 
evaluation, it follows that it does not rise to the level 
necessary for the maximum 20 percent allowable under this 
code, as such symptomatology has not been shown by the 
evidence of record.  See Shoemaker v. Derwinski, 3 Vet. 
App. 248, 253 (1992).

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a compensable evaluation 
for hemorrhoids.



C.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of frozen feet and hands is 
denied.

Service connection for residuals of malnutrition and 
starvation is denied.

Service connection for hypertension and coronary artery 
disease is denied.

Service connection for residuals of shrapnel wounds, left arm 
and back of neck, is denied.

Service connection for pes planus and bilateral foot 
condition, secondary to pes planus, is denied.

Service connection for depression, secondary to service-
connected PTSD, is granted and included in the service 
connected PTSD.

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for residuals of 
a right knee sprain is denied.

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for a right 
forearm disorder is denied.

Entitlement to an increased (compensable) evaluation for 
hemorrhoids, is denied.


REMAND

Initially, the Board finds that the following claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he is found to have presented claims which 
are plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Having submitted a well grounded claim, the VA has a 
duty to assist the veteran in its development.  See 
38 U.S.C.A. § 5107(b).  This duty has not yet been fully met, 
and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.

I.  Bilateral hearing loss and tinnitus

The veteran's service medical records contain his July 1948 
enlistment physical examination report, which indicates that 
his bilateral hearing had been found to be 15/15 (normal), 
with no reported tinnitus.  There is no medical evidence of 
any complaints of, or treatment for, any hearing problems or 
tinnitus during the veteran's military service.  His July 
1952 separation examination report also noted that his 
hearing had been found to be 15/15, and that he reported no 
tinnitus.

No medical evidence has been introduced indicating the 
manifestation of a bilateral sensorineural hearing loss to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a); 
Opinion of the Under Secretary for Health, Characterization 
of High Frequency Sensorineural Hearing Loss (Oct. 1995).

The Board also notes that no medical evidence has been 
submitted showing any complaints of, or treatment for, a 
bilateral hearing loss or tinnitus from the date of the 
veteran's discharge in July 1952 to the current date, other 
than the December 1995 VA audio examination discussed below.

A December 1995 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
80
105
LEFT
15
20
35
70
100

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 67 decibels for the right ear and 56 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and of 92 
percent in the left ear.  The veteran reported receiving 
concussions while in Korea during a tour of duty there 
concurrent with the hostilities.  He also reported being a 
farmer and a heavy equipment operator after his active duty 
military service.  He also reported a constant, bilateral 
high-pitched tinnitus which began in Korea.  A summary of the 
test results indicated a mild to profound sensorineural 
hearing loss from 250-8000 hertz in the right ear, and a mild 
to profound sensorineural hearing loss from 1500-8000 hertz 
in the left ear.  The examiner indicated that the veteran's 
report of tinnitus was consistent with his hearing loss and 
history of noise exposure, and that his significant bilateral 
hearing loss was consistent with a history of noise exposure.

The Board finds that the examiner did not indicate whether 
inservice or post-service noise exposure caused the bilateral 
hearing loss and tinnitus; did not review the veteran's 
service medical records; and did not indicate whether he 
fully reviewed the audiological evidence in the veteran's 
claims file.  Hence, the Board finds the examination report 
insufficient to properly adjudicate the veteran's service 
connection claims for bilateral hearing loss and tinnitus.  
Where the veteran has submitted a well-grounded claim, the VA 
has a duty to assist the veteran in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a).  When, 
during the course of review, it is determined that further 
evidence or clarification of the evidence is essential for a 
proper appellate decision, the Board shall remand the case to 
the agency of original jurisdiction, specifying the action to 
be undertaken.  38 C.F.R. § 19.9.  Where there is no medical 
opinion of record that would support a Board conclusion that 
the veteran's current disability was not etiologically 
related to service, the Board cannot make such a conclusion 
without first obtaining such an opinion.  See Watai v. Brown, 
9 Vet. App. 441, 444 (1996).

                                               II.  PTSD with 
dysthymia

The Board has now expanded the grant of service connection 
for PTSD to include dysthymia.  The Board further notes that 
it appears when the veteran was examined in May 1998, the 
psychiatrist did not review the record, in this case the 
claims folder, either prior to or after conducting the 
examination.  For example, the examiner seems to have taken 
at face value that the veteran suffered malnutrition and 
dysentery on a prolonged march in Manchuria.  However, the 
Board understands it is common knowledge that the United 
States had no troops in Manchuria during the fighting in 
Korea.  The examiner also commented about the veteran having 
sustained "extended combat injuries" during his service in 
Korea.  The point is that the examiner 

The point is that the examining psychiatrist must review the 
record, to include the service medical reports, the 
examination at discharge from service, and the post service 
medical examinations as part of the study of the case.  Then 
the examiner should affirmatively state that the claims 
folder was available to him/her and that it was reviewed.

Because of the expanded grant of service connection and the 
examiner's failure to review the record at the time of the 
last VA psychiatric examination, the issue of increased 
rating for the service connected psychiatric disorder must be 
remanded for another examination.

III.  TDIU

The Board notes that if a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board finds that a 
disposition on the issues of service connection for a 
bilateral hearing loss and tinnitus may have an impact on the 
adjudication of the issue of the veteran's entitlement to 
TDIU.  As such, the RO should develop and adjudicate these 
issues prior to Board consideration of these issues on 
appeal.

The Board also notes that the veteran has indicated that he 
has been found to be totally disabled and unemployable by the 
Social Security Administration, and is receiving disability 
benefits.  These records have not been obtained.  VA's duty 
to assist after a well grounded claim has been submitted 
includes the acquisition of Social Security Administration 
records and the appropriate consideration and weighing of 
that evidence.  See Baker v. West, 11 Vet. App. 163, 169 
(1998); Lind v. Principi, 3 Vet. App. 493, 494 (1992).  This 
is especially true when the issue of a total disability 
rating due to service-connected disabilities is being 
considered.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should request the veteran's 
records, including all medical records 
and determinations by that agency, from 
the Social Security Administration.  If 
obtained, they should be associated with 
the claims file.  If not obtained, the 
reason therefor should be adequately 
documented in the file.

2.  The veteran should be provided a VA 
audio examination to determine the 
current severity and etiology of any 
hearing loss and tinnitus present.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The service medical records and 
post-service reports by the veteran of 
noise exposure, including the April 1997 
PTSD examination report, should be 
reviewed by the examiner, and the veteran 
should be requested to provide a detailed 
explanation of his post-service noise 
exposure.  The examiner is then requested 
to provide opinions as to whether it is 
at least as likely as not that any 
hearing loss or tinnitus found was 
related to the veteran's inservice noise 
exposure, as opposed to his post-service 
exposure.  The complete rationale for 
each opinion should be given.  The report 
should be typed.  The veteran is advised 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  After the requested action pertaining 
to the social security records has been 
completed, the veteran is to be given a 
psychiatric examination to determine the 
nature and extent of his service 
connected PTSD with dysthymia and its 
affect on his ability to work.  All 
indicated studies, including PTSD scales, 
are to be performed.  The examiner is to 
assign a GAF (Global Assessment of 
Functioning) score reflecting his service 
connected psychiatric impairment  
Further, the examiner is requested to 
comment on how the service connected 
psychiatric impairment affects his 
ability to work.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. § 
4.1 (98), the claims file must be made 
available to him/her for review prior to 
the examination.  

4.  After completion of the above the RO 
should review the examination reports and 
the opinions to determine if they meet 
the requirements of this remand.  If not, 
the reports should be returned as 
inadequate for rating purposes.  38 
C.F.R. § 4.2.

4.  The RO should then adjudicate the 
issues of the veteran's entitlement to 
service connection for bilateral hearing 
loss and tinnitus, entitlement to an 
increased rating for PTSD with dysthymia, 
and for entitlement to TDIU, on the basis 
of all pertinent evidence of record and 
all applicable statutes, regulations, and 
case law, to include the former as well 
as the revised rating criteria applicable 
to psychiatric disorders.  If the 
determinations remain unfavorable to the 
veteran, he and his attorney should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical development and to comply with 
the duty to assist, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


- 32 -


